DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The indicated allowability of claims 32 and 35 is withdrawn in view of the newly discovered reference(s) to Chong (US 5,758,413).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US 5,758,413).
[claim 32] A method comprising: forming a layer of photoimageable dielectric (PID) material {PID material 23 col. 4, lines 42-46, figure 4}; forming a first opening in a first section {e.g., via opening 28, figure 4} of the layer of PID material {PID material 23} using photolithography {col. 4, lines 42-46 “photoimageable dielectric material 23, which is photolithographically processed by exposure and development to form via openings at locations 24, 26, 27, 28 and 29.”}; forming a first interconnection structure {31/32, figure 5, col. 4, lines 55-65 & col. 5, lines 38-40 “The stacked vias provide minimum surface area interconnection between layers in the printed circuit board”} through the first opening {via opening 28, figures 4 and 5}; and drilling {col. 5, lines 24-28 “If blind via or plated through via holes are desired, the structure in FIG. 7 may be drilled as appropriate to produce the cross section depicted in FIG. 8. As shown in FIG. 8, a plated through hole via is to be formed at location 38 and a blind via is to be formed at location 39”} through a second section (figure 8 at 38 or 39, which is different from the first section where via 28 is formed as shown in figures 4 and 8) of the layer of PID material {PID layer 23, figure 4} to form a second opening {38 or 39} in the layer of PID material {PID material 23, figures 4 and 7} and to form a second interconnection structure {figures 8 & 9, col. 5, lines 28-33 “The plated through hole via at 38 connects to front and back side base laminate conductive patterns 36 and 41, while the blind via hole drilled at 39 will provide connection from the back side of the base laminate to the stacked via at 27, as well as to base laminate conductor 36.”} through the second opening {via openings 38 or 39}.
[claim 35] The method of claim 32, wherein: the first opening has a first width (opening via 28 formed by photolithography, figure 4); and the second opening (via opening 38 or 39 formed by drilling, figure 8) has a second width that is substantially larger than the first opening width {col. 1, lines 52-55 “Photoimage generated vias typically have a diameters of 0.12 millimeters, providing a nominal factor of two diameter reduction over drilled holes.”}.

Allowable Subject Matter
Claims 43-45 are allowed.
Claims 33-34 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 33]” desmearing the second opening to clean residues generated by the drilling, wherein the protection layer protects the layer of PID material and the first opening from etching during desmearing of the second opening”, [claim 36]”drilling, using a laser, through the second section of the layer of PID material, and through an underlying non-photodefinable dielectric material”, and [claim 43]” , wherein the first section of the dielectric material has low filler density and high etch rate compared to the second section of the dielectric material” in combination with the remaining limitations of each claim and the limitations of any claim on which the instant claims depend upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898